Citation Nr: 1817466	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-31 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disease or injury.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected disease or injury.
  
5.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disease or injury.

6.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected disease or injury.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disease or injury.
8.  Entitlement to a disability rating in excess of 10 percent for residuals, compression fracture T10 and L2


REPRESENTATION

Veteran represented by:	Ashley Brooke Thomas, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to May 1976. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  

In a March 2015 rating decision, the RO denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The electronic Veterans Appeals Control and Locator System (VACOLS) as well as the Veterans Benefits Management System (VBMS) claims folder indicate that the Veteran filed a notice of disagreement (NOD) with the denial of this claim in March 2016.  The VBMS claims folder further reflects that the RO acknowledged receipt of the NOD in a letter to the Veteran dated July 2016.  Accordingly, as the receipt of the NOD with respect to the Veteran's TDIU claim has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS and VBMS reflect that the NOD has been recognized and that additional action is pending at the RO with regard to the TDIU claim, Manlincon is not applicable in this case. 

The issues of entitlement to service connection for a cervical spine disability, headaches, a right hip disability, a left hip disability, and erectile dysfunction and entitlement to an increased disability rating for residuals, compression fracture, T10 and L2 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A hearing loss disability was not manifest during service or within one year of separation and is not otherwise related to service, to include noise exposure. 

2.  Tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or aggravated during service, nor may a sensorineural hearing loss (organic disease of the nervous system) be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017). 

2.  Tinnitus was incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability and tinnitus.

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his hearing loss and tinnitus claims.  Here, during the October 2016 Board hearing, the VLJ clarified the issues on appeal (service connection for a bilateral hearing loss disability and tinnitus); clarified the concept of service connection claims; identified potential evidentiary defects which included evidence of a nexus between the Veteran's hearing loss and tinnitus and his service; clarified the type of evidence that would support the Veteran's claims; and enquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

Service connection for a bilateral hearing loss disability 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including organic disease of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 3.303(b).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Veteran has not claimed that his disabilities on appeal are the result of combat with the enemy. Therefore, the combat provisions of 38 U.S.C. § 1154 (2012) are not for consideration.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has described onset of his hearing loss due to noise exposure during active service, in particular from working with jet airplanes as an aircraft mechanic.
Service records show the Veteran's military occupational specialty (MOS) was an aircraft mechanic.  Therefore, his reports of in-service noise exposure are consistent with his duties.

On enlistment examination in April 1974, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
15
5
10
X
10


On separation examination in May 1976, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
10
15
15
10
15

The Veteran was provided a VA examination in October 2011.  The audiological evaluation revealed a bilateral hearing loss disability for VA evaluation purposes.  Puretone threshold during the VA examination was in excess of 40 dB in each ear at 3000 Hz and 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a bilateral hearing disability under 38 C.F.R. § 3.385.       

The Board has carefully evaluated the evidence and finds that a preponderance of the evidence of record is against a finding that the Veteran's current bilateral hearing loss disability is related to his service.  

Specifically, the October 2011 VA examiner concluded after examination of the Veteran and review of the Veteran's medical history that it is less likely than not that the Veteran's bilateral hearing loss disability is related to service.  The VA examiner's rationale for his conclusion was based on his finding that while the Veteran had in-service noise exposure, the Veteran was also exposed to noise as a carpenter following service for 34 years.  Further, the Veteran's service treatment records indicated that his hearing was normal without significant threshold shifts throughout service.  His enlistment and separation examinations did not reveal thresholds poorer than 15 dB in either ear.  

The October 2011 VA examination was based on upon thorough review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with a bilateral hearing loss disability right hand symptomatology for more than 30 years after active service.  The examiner also noted the Veteran's in-service noise exposure which he determined to be less likely as not related to his current bilateral hearing loss disability.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that his current bilateral hearing loss disability is not related to service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

To the extent the Veteran himself asserts his current bilateral hearing loss disability is related to his service, the Veteran is competent to report that he has a current diagnosis for VA evaluation purposes (as that is documented in the record).  He is also competent to report that he has had symptoms since service.  However, hearing loss was not noted during service.  In as much as the May 1976 separation examination revealed a normal audiological evaluation, he did not have characteristic manifestations sufficient to identify the chronic disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  The Board observes that the Veteran has reported longstanding hearing loss.  The Board notes that the Veteran is competent to report his symptoms both current and past.  However, this lay evidence is inconsistent with the normal audiological examination upon separation from service in May 1976.  Further, the in-service examination is more credible and more probative than his after-the-fact lay assertions.  We conclude that the normal audiological examination upon separation is far more probative and credible than the lay evidence submitted in support of a claim for benefits.  The Board must find that the Veteran's statements with regard to a nexus between his bilateral hearing loss disability and service to be of minimal probative value and outweighed by the VA opinion, prepared by a skilled neutral professional.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2017).

Service connection for tinnitus

The Veteran asserts this his tinnitus is the result of noise exposure from jet airplanes in service from performing his duties as an aircraft mechanic.  As discussed above, the Veteran's personnel records confirm his MOS as an aircraft mechanic and finds his report of in-service noise exposure to be credible and consistent with the record.  

The Veteran's service treatment records do not include complaints, treatment, or diagnosis of tinnitus.

At the Veteran's October 2011 VA audiological examination, the Veteran reported recurrent tinnitus.  The Veteran reported that tinnitus had its onset during service.  

The Veteran also testified at the October 2016 Board hearing that his tinnitus began while in service.

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370   (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  In this case, there is evidence of in-service noise exposure, reports of tinnitus during service, and reports of a continuity of symptomatology from service.  While the Board does note that service treatment records do not document any relevant complaints or diagnoses, in light of the credible report of in-service noise exposure, the Veteran's competence to identify tinnitus, and his generally consistent reports of onset in service and continuity thereafter, the Board concludes that entitlement to service connection is warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

During the October 2016 Board hearing, the Veteran testified that he currently receives private orthopedic treatment from Andrews Institute for Orthopaedics and Sports Medicine as well as VA treatment.  See the October 2016 Board hearing transcript, pgs. 3, 6.  The Board observes that the most recent association of VA and private treatment records was in 2015.  Therefore, the Board finds that remand is warranted in order for the AOJ to obtain all outstanding private treatment records from Andrews Institute for Orthopaedics and Sports Medicine as well as outstanding VA treatment records.  

With respect to the Veteran's claim of entitlement to an increased disability rating for residuals, compression fracture, T10 and L2, the Board observes that the Veteran was most recently provided a VA examination for this disability in October 2011.  The Veteran testified at the October 2016 VA examination that he began pain stimulator treatment as well as use of a cane for assistance with balance.  As the Veteran's testimony at the October 2016 Board hearing indicates a worsening of his back symptoms, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's residuals, compression fracture, T10 and L2.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

With regard to the Veteran's claims of entitlement to service connection for a cervical spine disability, right hip disability, left hip disability, headaches, and erectile dysfunction, he contends that these disabilities are related to service or are alternatively secondary to his service-connected residuals, compression fracture, T10 and L2.  The Board notes that the Veteran's service treatment records are absent complaints of or treatment for these disabilities or symptoms associated therewith.  However, the Veteran was provided a VA examination in October 2011 in order to determine whether his cervical spine disability, right hip disability, left hip disability, headaches, and erectile dysfunction are caused or aggravated by his residuals, compression fracture, T10 and L2.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that it is less likely than not that the Veteran's disabilities of the bilateral hips, cervical spine, headaches, and erectile dysfunction are due to or the result of the service-connected residuals, compression fracture, T10 and L2.  However, the VA examiner did not provide an opinion as to whether the Veteran's cervical spine disability, right hip disability, left hip disability, headaches, and erectile dysfunction are aggravated by his residuals, compression fracture, T10 and L2.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  There is no medical opinion of record addressing this issue.  In light of the foregoing, the Board finds that an addendum opinion should be obtained as to whether the Veteran's cervical spine disability, right hip disability, left hip disability, headaches, and erectile dysfunction are aggravated by his residuals, compression fracture, T10 and L2.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide authorization to obtain 
any outstanding, relevant private treatment records, to include records from Andrews Institute for Orthopaedics and Sports Medicine.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such. 

2. The Veteran should be advised that he may also submit any evidence or further argument relative to the claims at issue.

3. Thereafter, schedule the Veteran for appropriate VA 
examination(s) to assess the manifestations of service-connected residuals, compression fracture, T10 and L2.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the thoracolumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   

4. Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of his cervical spine, headache, right hip, left hip and ED disabilities. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

Based on the review and the examination, the examiner should respond to the following:

a. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran has a cervical spine disability, headache disability, left hip, right hip or ED disabilities that is caused or aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected type residuals, compression fracture, T10 and L2.  If the examiner finds that the cervical spine disability is aggravated by the service-connected residuals, compression fracture, T10 and L2, then he/she should quantify the degree of aggravation, if possible.

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


